Title: To Thomas Jefferson from John Cone, 29 April 1805
From: Cone, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     
                        29 Apr. 1805
                     
                  
                  I am in the Mercantile Business at the mouth of White river in the County of Windsor and State of Vermont—we find ourselves in this part of the Courntrey Dayley Imposed on by the alteration of Our Currancey of money which is alltogather Bank bills—I wish your Excellesy would Recommend to the Pressidents and Derecters of the Severl Banks in the United States to Alter the size of thare bills and make thare bills of one Sum All of one sise—Bills Sise
                  
                     
                        
                           
                           Inches
                           
                           
                        
                        
                           $100.
                           8 by 7½
                           
                           $10—5—4½
                           
                           $4—3—2½
                           
                        
                        
                           50–
                           7½
                               7
                           9—4½—4
                           3—3¼—2¼
                           
                        
                        
                           40–
                           7—6½
                           
                           8—4” 3½
                           
                           2—3—2
                        
                        
                           30—
                           6½ 6
                           7—3½
                               3
                           1—3—2¾
                           
                        
                        
                           25—
                           6—5½
                           
                           6—3—3
                           
                        
                        
                           20—
                           5½
                               5
                           5—3—2¾
                           
                           
                        
                     
                  
                  
                  I think if thare is some such way taken it will Pervent the alteration of bills and the Common People not so Liable to be Imposed on as thay will know them by the Sise, unless thay are Counterfet.
                  I Remain a True Friend To my Cuntry and Your Humble Servent
                  
                     John Cone
                     
                  
               